Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 1 of 8 PageID 311




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   NEW YORK LIFE INSURANCE
   COMPANY,

               Plaintiff,
                                              Case No. 3:20-cv-560-MMH-PDB
   vs.

   REBECCA KNEELAND, et al.,

               Defendants.
                                        /

                                      ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 72; Report) entered by the Honorable Patricia D. Barksdale, United

   States Magistrate Judge, on January 19, 2021. In the Report, Judge Barksdale

   recommends the following: 1.) Plaintiff’s Amended Motion for Default

   Judgment, Discharge, and Dismissal (Dkt. No. 51) be granted except to the

   extent New York Life requests entry of its proposed order and a “no just reason

   for delay” finding; 2.) default judgment be entered against Janice Latrelle

   Crawford, Randy Crummey, Walter Wayne Crummey, and Oxley-Heard

   Funeral Directors and that their respective interest, if any, in the death benefit

   and interest be terminated; 3.) New York Life be discharged from liability to

   Janice Latrelle Crawford, Hubert Dwaine Crummey, James Michael Crummey,

   Randy Crummey, Walter Wayne Crummey, Rebecca Kneeland (individually
Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 2 of 8 PageID 312




   and as personal representative of the Estate of Melba Blankenship), the Estate

   of Melba Blankenship, and Oxley-Heard Funeral Directors relating to the death

   benefit under individual life insurance certificate A2984335, which, with

   interest, is the money deposited into the Court’s registry; 4.) the Court

   permanently enjoin Janice Latrelle Crawford, Hubert Dwaine Crummey, James

   Michael Crummey, Randy Crummey, Walter Wayne Crummey, Rebecca

   Kneeland (individually and as personal representative of the Estate of Melba

   Blankenship), the Estate of Melba Blankenship, and Oxley-Heard Funeral

   Directors from instituting or prosecuting any proceeding in any State or United

   States court affecting the death benefit; 5.) New York Life Insurance Company

   be dismissed with prejudice; and 6.) the case be continued as between the non-

   defaulting Defendants regarding their competing claims to the death benefit.

   See Report at 37-38.

         The day after the Magistrate Judge entered the Report, she conducted a

   settlement conference which was attended by James “Michael” Crummey,

   Hubert “Dwaine” Crummey, and Rebecca Kneeland (individually and as the

   personal representative of the Estate of Melba Blankenship) each of whom had

   made an appearance in the action. See Report on Settlement Conference (Dkt.

   No. 73; Settlement Report) at 1. Despite having defaulted by failing to appear,

   Defendant Janice Latrell Crawford also attended. The remaining Defendants


                                         2
Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 3 of 8 PageID 313




   against whom the Court has entered defaults for their failure to appear, see Dkt.

   Nos. 33 – 36, did not attend. See Settlement Report at 1. In the Settlement

   Report, the Magistrate Judge advises:

         After good-faith negotiations, the non-defaulting defendants
         reached the following agreement about the death benefit and
         accrued interest now in the Court’s registry:

         (1)  From the death benefit and accrued interest now in the
         Court’s registry, the outstanding amount owed to Oxley-Heard
         Funeral Directors for funeral goods and services for the late Melba
         Blankenship will be distributed to Oxley-Heard Funeral Directors:

         Oxley-Heard Funeral Directors
         1305 Atlantic Avenue
         Fernandina Beach, FL 32034

         (2)   The remainder of the death benefit and accrued interest
         after disbursement of the amount owed to Oxley-Heard Funeral
         Directors will be divided evenly, with half disbursed to Hubert
         “Dwaine” Crummey and the other half disbursed to James
         “Michael” Crummey:

         Hubert Dwaine Crummey
         191 Amos Singletary Road
         Nashville, GA 31639

         James Michael Crummey
         5326 Old Field Cemetery Road
         Baxley, GA 31513

         (3)   After adoption of the report and recommendation, Doc. 72,
         and disbursement of the death benefit and accrued interest in
         accordance with the agreement, minus any fees payable to the
         Clerk’s Office, see https://www.flmd.uscourts.gov/fees-table, the
         Court will dismiss the action with prejudice.



                                           3
Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 4 of 8 PageID 314




   Settlement Report at 1-2. To date, no objections to either the Report or the

   Settlement Report have been filed, and the time for doing so has passed.

           The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by [a] magistrate judge” in a report and

   recommendation. 28 U.S.C. § 636(b). If no specific objections to findings of facts

   are filed, the district court is not required to conduct a de novo review of those

   findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see also

   28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions

   de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

   United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D.

   Fla. May 14, 2007).

           Upon independent review of the file and for the reasons stated in the

   Magistrate Judge’s Report, the Court will accept and adopt in part the legal and

   factual conclusions recommended by the Magistrate Judge.1

       Accordingly, it is hereby

           ORDERED:




   1 In doing so, the Court declines to adopt the discussion of abstention in subsections IIC. and
   IIIC. as the Court is of the view that sua sponte consideration of the doctrine of abstention
   under the circumstances of this case is not necessary. Additionally, because the Settlement
   Report reflects that this case is fully resolved and with its acceptance judgment due to be
   entered as to all claims, the Court need not determine whether entry of a partial judgment is
   appropriate under Rule 54(b) Federal Rules of Civil Procedure. Thus, the Court will not adopt
   the discussion set forth in section IIIE.
                                                  4
Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 5 of 8 PageID 315




         1. The Report and Recommendation (Dkt. No. 72), with the exception of

            the discussion and conclusions in subsections IIC., IIIC., and IIIE., is

            ADOPTED as the opinion of the Court.

         2. Plaintiff’s Amended Motion for Default Judgment, Discharge, and

            Dismissal (Dkt. No. 51) is GRANTED to the extent that:

               a. Default judgment is entered against Janice Latrelle Crawford,

                  Randy Crummey, Walter Wayne Crummey, and Oxley-Heard

                  Funeral Directors, and their respective interest, if any, in the

                  death benefit and interest is terminated. The Clerk of the Court

                  is DIRECTED to enter judgment accordingly.

               b. New York Life is discharged from liability to Janice Latrelle

                  Crawford, Hubert Dwaine Crummey, James Michael Crummey,

                  Randy Crummey, Walter Wayne Crummey, Rebecca Kneeland

                  (individually and as personal representative of the Estate of

                  Melba Blankenship), the Estate of Melba Blankenship, and

                  Oxley-Heard Funeral Directors relating to the death benefit

                  under individual life insurance certificate A2984335, which, with

                  interest, is the money deposited into the Court’s registry.

               c. The Court permanently enjoins Janice Latrelle Crawford,

                  Hubert Dwaine Crummey, James Michael Crummey, Randy


                                          5
Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 6 of 8 PageID 316




                  Crummey,     Walter    Wayne     Crummey,     Rebecca    Kneeland

                  (individually and as personal representative of the Estate of

                  Melba Blankenship), the Estate of Melba Blankenship, and

                  Oxley-Heard Funeral Directors from instituting or prosecuting

                  any proceeding in any State or United States court affecting the

                  death benefit.

               d. Plaintiff New York Life Insurance Company is DISMISSED

                  with prejudice.

               e. In all other respects, the Motion is DENIED.

         3. From the death benefit and accrued interest held in the Court’s

            registry in connection with this case, the Clerk of the Court is directed

            to disburse the sum of $14,045.00 to Oxley-Heard Funeral Directors in

            full satisfaction of amounts due for all goods and services related to the

            funeral services and burial of the late Melba Blankenship.

         4. The Clerk of the Court is directed to disburse 50% of the remainder of

            the death benefit and accrued interest held in the Court’s registry in

            connection with this case to Hubert Dwaine Crummey at 191 Amos

            Singletary Road, Nashville, Georgia 31639, and the remaining 50% to

            James Michael Crummey at 5326 Old Field Cemetery Road, Baxley,

            Georgia 31513.


                                           6
Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 7 of 8 PageID 317




           5. The remaining claims in this action are DISMISSED with prejudice.

           6. Upon disbursement of the funds, the Clerk of the Court is directed to

             terminate all pending motions and close the file.

           DONE AND ORDERED at Jacksonville, Florida, this 11th day of March,

   2021.




   ja

   Copies to:

   Counsel of Record

   Janice Latrelle Crawford
   1722 Caine Rd.
   Baxley, GA 31513

   Hubert Dwaine Crummey
   191 Amos Singletary Rd.
   Nashville, GA 31639

   James Michael Crummey
   5326 Old Field Cemetery Rd.
   Baxley, GA 31513

   Randy Crummey
   612 Kate Mann Rd.
   Baxley, GA 31513



                                           7
Case 3:20-cv-00560-MMH-PDB Document 76 Filed 03/11/21 Page 8 of 8 PageID 318




   Walter Wayne Crummey
   98 Lamar Crosby Rd.
   Baxley, GA 31513

   Oxley-Heard Funeral Directors
   1305 Atlantic Ave.
   Fernandina Beach, FL 32034

   Finance




                                         8
